Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted May 10, 2022, wherein claims 51, 55, 57, 59, 61, 63, 65-69, and 74-77 are amended.  This application is a continuation of US application 15/604479, now abandoned, filed May 24, 2017, which is a continuation of US application 14/534428, now US patent 9827197, which is a continuation of US application 13/742871, now US patent 8927604, filed January 16, 2013, which is a continuation of US application 12/399175, now abandoned, filed March 6, 2009, which is a continuation of US application 11/455120, now US patent 7759394, filed June 16, 2006, which claims benefit of provisional applications 60/692024, filed June 17, 2005, and 60/691757, filed June 17, 2005.
Claims 51, 53, 55, 57, 59, 61, and 63-77 are pending in this application.
Claims 51, 53, 55, 57, 59, 61, and 63-67 as amended are examined on the merits herein.

Terminal Disclaimer
In view of the terminal disclaimer submitted May 10, 2022, the rejections of claims 51, 53, 55, 57, 59, 61, and 63-67 for claiming the same invention as claims 1-25 of US patent 7759394, of claims 51, 53, 55, 57, 59, 61, and 63-67 for claiming the same invention as claims 1-19 of US patent 8097651, of claims 51, 53, 55, 57, 59, 61, and 63-77 for claiming the same invention as claims 1-40 of US patent 8927604, and of claims 51, 53, 55, 57, 59, 61, and 63-67 for claiming the same invention as claims 1-18 of US patent 9827197, are withdrawn.

The following new grounds of rejection are introduced:
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 69-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Independent claim 69 is directed to a method of treating migraine in a subject.  However, at the end of the claim is the proviso, “wherein said migraine is defined as a disease manifested in a population of patients by periodic attacks of headache pain, nausea, photophobia, and phonophobia.  It is unclear from the wording of the claim whether this proviso is intended to be a positive limitation requiring that the patient suffer from all four of these symptoms, or whether it is intended merely as a specific definition of the term “migraine” for the purpose of interpreting this claim.  Furthermore it is unclear whether this limitation additionally requires that a “population” of multiple patients be treated, as opposed to merely one patient.  Therefore claim 69 and dependent claim 70 are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 51, 53, 55, 57, 59, 61, and 63-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiner et al. (Foreign publication EP1159960, Reference included with PTO-892) in view of Engendeniz et al. (J Headache Pain (2005) vol. 6, pp. 143–148, Reference included with PTO-892)
Independent claims 51, 63, 69, and 71 all claim a method of treating a patient suffering from migraine, defined as including photophobia or phonophobia (claims 51 and 71) 24-hour recurrent migraine (claim 63) or migraine manifested by periodic attacks of headache pain, nausea, photophobia, and phonophobia, (claim 69) comprising orally administering to the patient a mixture of diclofenac potassium in a liquid or liquid-dispersed powder formulation in combination with an alkali metal bicarbonate at a ratio of between 1:5 and 5:1.  Dependent claims 53, 64, 70, and 73 specifically define the formulation being administered as the dispersed powder formulation.  Dependent claims 55, 57, 59, 61, 65-68, and 74-77 define the Tmax and Cmax achieved in the patient by the administered dosage form.
Reiner et al. discloses oral pharmaceutical compositions of diclofenac salts in combination with an alkali metal bicarbonate, which are free from the bitter taste, astringency, and irritation normally associated with oral diclofenac salts. (p. 2 paragraphs 6-9) The amount of bicarbonate is from 20-80% of the amount of diclofenac, or alternately a weight ratio of between 1:5 and 1:1.25, in keeping with the scope recited in the claims. (p. 2 paragraph 10) These compositions produce consistent blood levels of diclofenac. (p. 2 paragraph 12) Reiner et al. furthermore discloses diclofenac powder compositions for extemporaneous preparation of aqueous solutions or suspensions. (p. 2 paragraphs 4 and 11, p. 3 paragraph 14) One specific such formulation is disclosed in example 1 on p. 3, containing 50mg diclofenac potassium and 22mg potassium bicarbonate, which falls within the ratio recited in the present claims, and is a “powder formulation dissolved or suspended in water” as recited in the present claims.  This composition was administered to human subjects in a pharmacokinetic test. (p. 4 example 4) The resulting pharmacokinetic profile (form C in figure 7) displayed a Tmax of about 10 minutes and a Cmax of just over 1500 ng/mL, falling within the ranges recited in dependent claims 55, 57, 59, 61, 65-68, and 74-77.  Reiner et al. does not specifically disclose a method of administering this composition to a patient suffering from migraine as recited in the present claims.
Engendeniz et al. discloses a comparison of the efficacy of tramadol and diclofenac for treatment of migraine attacks. (p. 144 left column second paragraph) Symptoms of migraine reported included nausea, vomiting, photophobia, and phonophobia, which are the same symptoms recited in the present claims. (p. 144 right column second paragraph) Recurrence of pain within 48 hours was also measured. (p. 144 right column fifth paragraph) Diclofenac was equally effective to tramadol in treatment of photophobia and phonophobia, (p. 146 right column) as well as prevention of recurrence within 48 hours. (p. 147 left column second paragraph) While tramadol was seen to be effective, the authors of the study did not recommend it a first-line therapy, suggesting that NSAID agents such as diclofenac are more appropriate as first-line treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions described by Reiner et al. to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Engendeniz et al. specifically suggests that diclofenac is effective in this patient population.
Therefore the invention taken as a whole is prima facie obvious.

Claims 51, 53, 55, 57, 59, 61, 69-71, and 73-77 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiner et al. (Foreign publication EP1159960, Reference included with PTO-892) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892)
Independent claims 51, 63, 69, and 71 all claim a method of treating a patient suffering from migraine, defined as including photophobia or phonophobia (claims 51 and 71) 24-hour recurrent migraine (claim 63) or migraine manifested by periodic attacks of headache pain, nausea, photophobia, and phonophobia, (claim 69) comprising orally administering to the patient a mixture of diclofenac potassium in a liquid or liquid-dispersed powder formulation in combination with an alkali metal bicarbonate at a ratio of between 1:5 and 5:1.  Dependent claims 53, 64, 70, and 73 specifically define the formulation being administered as the dispersed powder formulation.  Dependent claims 55, 57, 59, 61, 65-68, and 74-77 define the Tmax and Cmax achieved in the patient by the administered dosage form.
Reiner et al. discloses oral pharmaceutical compositions of diclofenac salts in combination with an alkali metal bicarbonate, which are free from the bitter taste, astringency, and irritation normally associated with oral diclofenac salts. (p. 2 paragraphs 6-9) The amount of bicarbonate is from 20-80% of the amount of diclofenac, or alternately a weight ratio of between 1:5 and 1:1.25, in keeping with the scope recited in the claims. (p. 2 paragraph 10) These compositions produce consistent blood levels of diclofenac. (p. 2 paragraph 12) Reiner et al. furthermore discloses diclofenac powder compositions for extemporaneous preparation of aqueous solutions or suspensions. (p. 2 paragraphs 4 and 11, p. 3 paragraph 14) One specific such formulation is disclosed in example 1 on p. 3, containing 50mg diclofenac potassium and 22mg potassium bicarbonate, which falls within the ratio recited in the present claims, and is a “powder formulation dissolved or suspended in water” as recited in the present claims.  This composition was administered to human subjects in a pharmacokinetic test. (p. 4 example 4) The resulting pharmacokinetic profile (form C in figure 7) displayed a Tmax of about 10 minutes and a Cmax of just over 1500 ng/mL, falling within the ranges recited in dependent claims 55, 57, 59, 61, 65-68, and 74-77.  Reiner et al. does not specifically disclose a method of administering this composition to a patient suffering from migraine as recited in the present claims.
Dahlof et al. discloses a study of the efficacy and tolerability of 50 or 100 mg oral tablets of diclofenac potassium in the treatment of migraine. (third and fourth paragraphs of introduction) Diclofenac potassium was seen to be effective at reducing pain intensity. (“Pain assessed on the VAS” and “Pain intensity of the verbal scale” at the bottom of the third page) Diclofenac was also effective at treating photophobia and phonophobia. (“Accompanying symptoms” on fourth page) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions described by Reiner et al. to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Dahlof et al. specifically suggests that diclofenac is effective in this patient population.  While Dahlof et al. discloses that diclofenac 100 mg was more effective than 50mg in treating photophobia and phonophobia, the dosage form used was an oral tablet.  According to figure 7 of Reiner et al. a conventional oral tablet (formulation A) produced a significantly lower Cmax compared to the water-dispersible powder containing potassium bicarbonate. (form C) Therefore one of ordinary skill in the art would have expected that a lower dose of this form would be needed to produce an equivalent effect to the 100mg dose studied by Dahlof et al. 
Therefore the invention taken as a whole is prima facie obvious.

Claims 63-69 and 72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reiner et al. in view of Dahlof et al. as applied to claims 51, 53, 55, 57, 59, 61, 69-71, and 73-77 above, and further in view of Bigal et al. (Arq. Neuro-psiquiatr. 60 (2B) • Jun 2002, https://doi.org/10.1590/S0004-282X2002000300014, Reference and English machine translation included with PTO-892)
The disclosures of Reiner et al. and Dahlof et al. are discussed above.  Reiner et al. in view of Dahlof et al. does not disclose treating a patient suffering from 24-hour recurrent migraine.
Bigal et al. discloses a study of the treatment of migraine with diclofenac. (p. 411 left column second paragraph, also under the heading “Metodo”) In addition to being effective at reducing pain, diclofenac reduced 24-hour recurrence of migraine. (P. 412 figure 2)
It would have been obvious to one of ordinary skill in the art at the tine of the invention to furthermore administer the diclofenac composition described by Reiner et al. to a patient suffering from 24-hour recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bigal discloses that diclofenac is effective at reducing 24-hour recurrence of migraine. 
Therefore the invention taken as a whole is prima facie obvious.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 51, 55, 57, 59, 61, 63, 65-69, 71, 72, and 74-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76 and 79 of copending Application No. 17/584212 (unpublished, cited in PTO-892, herein referred to as ‘212) in view of Engendeniz et al. (J Headache Pain (2005) vol. 6, pp. 143–148, Reference included with PTO-892). 
Claim 76 of ‘212 claims an oral liquid diclofenac formulation containing diclofenac potassium and potassium bicarbonate in a ratio that falls between 5:1 and 1:5, thereby claiming the same liquid formulation described in the claims.  Dependent claim 79 further claims a method of treating migraine comprising administering this composition to a subject.  According to example 11 on p. 35 of the specification of the present application, said dosage forms display values of Cmax and Tmax falling within the claimed ranges as recited in present claims 55, 57, 59, and 61, for example.  With respect to the dosage of 50mg, one of ordinary skill in the art would have regarded the amount of a compound administered to be a result-effective variable and found it to be obvious to determine the optimal amount to administer to a subject.  The claims of ‘212 do not specify that the subject suffers from migraine associated with photophobia or phonophobia, or 24 hour recurrent migraine.
Engendeniz et al. discloses a comparison of the efficacy of tramadol and diclofenac for treatment of migraine attacks. (p. 144 left column second paragraph) Symptoms of migraine reported included nausea, vomiting, photophobia, and phonophobia, which are the same symptoms recited in the present claims. (p. 144 right column second paragraph) Recurrence of pain within 48 hours was also measured. (p. 144 right column fifth paragraph) Diclofenac was equally effective to tramadol in treatment of photophobia and phonophobia, (p. 146 right column) as well as prevention of recurrence within 48 hours. (p. 147 left column second paragraph) While tramadol was seen to be effective, the authors of the study did not recommend it a first-line therapy, suggesting that NSAID agents such as diclofenac are more appropriate as first-line treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘212 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia, or recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Engendeniz et al. specifically suggests that diclofenac is effective in this patient population.
This is a provisional nonstatutory double patenting rejection.

Claims 51, 55, 57, 59, 61, 71, and 74-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76 and 79 of copending Application No. 17/584212 (unpublished, cited in PTO-892, herein referred to as ‘212) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892). 
Claim 76 of ‘212 claims an oral liquid diclofenac formulation containing diclofenac potassium and potassium bicarbonate in a ratio that falls between 5:1 and 1:5, thereby claiming the same liquid formulation described in the claims.  Dependent claim 79 further claims a method of treating migraine comprising administering this composition to a subject.  According to example 11 on p. 35 of the specification of the present application, said dosage forms display values of Cmax and Tmax falling within the claimed ranges as recited in present claims 55, 57, 59, and 61, for example.  With respect to the dosage of 50mg, one of ordinary skill in the art would have regarded the amount of a compound administered to be a result-effective variable and found it to be obvious to determine the optimal amount to administer to a subject.  The claims of ‘212 do not specify that the subject suffers from migraine associated with photophobia or phonophobia, or 24 hour recurrent migraine.
Dahlof et al. discloses a study of the efficacy and tolerability of 50 or 100 mg oral tablets of diclofenac potassium in the treatment of migraine. (third and fourth paragraphs of introduction) Diclofenac potassium was seen to be effective at reducing pain intensity. (“Pain assessed on the VAS” and “Pain intensity of the verbal scale” at the bottom of the third page) Diclofenac was also effective at treating photophobia and phonophobia. (“Accompanying symptoms” on fourth page) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘212 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Dahlof et al. specifically suggests that diclofenac is effective in this patient population.
This is a provisional nonstatutory double patenting rejection.

Claims 63, 65-69, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76 and 79 of copending Application No. 17/584212 (unpublished, cited in PTO-892, herein referred to as ‘212) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892) further in view of Bigal et al. (Arq. Neuro-psiquiatr. 60 (2B) • Jun 2002, https://doi.org/10.1590/S0004-282X2002000300014, Reference and English machine translation included with PTO-892)
‘212 and Dahlof disclose as discussed above.  ‘212 in view of Dahlof does not disclose treating a patient suffering from 24-hour recurrent migraine.
Bigal et al. discloses a study of the treatment of migraine with diclofenac. (p. 411 left column second paragraph, also under the heading “Metodo”) In addition to being effective at reducing pain, diclofenac reduced 24-hour recurrence of migraine. (P. 412 figure 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to furthermore administer the diclofenac composition claimed by ‘212 to a patient suffering from 24-hour recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bigal discloses that diclofenac is effective at reducing 24-hour recurrence of migraine. 
This is a provisional nonstatutory double patenting rejection.

Claims 51, 55, 57, 59, 61, 63, 65-69, 71, 72, and 74-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11 and 13 of copending Application No. 17/463154 (US pre-grant publication 2022/0054440, cited in PTO-892, herein referred to as ‘154) in view of Engendeniz et al. (J Headache Pain (2005) vol. 6, pp. 143–148, Reference included with PTO-892). 
Claim 11 of ‘154 claims an oral liquid diclofenac formulation containing diclofenac potassium and potassium bicarbonate in a ratio of 2:1, thereby claiming the same liquid formulation described in the claims.  Dependent claim 13 further specifies that the amount of diclofenac in the composition is between 10-100 mg.  According to example 11 on p. 35 of the specification of the present application, said dosage forms display values of Cmax and Tmax falling within the claimed ranges as recited in present claims 55, 57, 59, and 61, for example.  With respect to the dosage of 50mg, this value is obvious as it falls within the broader dosage range claimed by ‘154.  The claims of ‘154 do not specify that the subject suffers from migraine associated with photophobia or phonophobia, or 24 hour recurrent migraine.
Engendeniz et al. discloses a comparison of the efficacy of tramadol and diclofenac for treatment of migraine attacks. (p. 144 left column second paragraph) Symptoms of migraine reported included nausea, vomiting, photophobia, and phonophobia, which are the same symptoms recited in the present claims. (p. 144 right column second paragraph) Recurrence of pain within 48 hours was also measured. (p. 144 right column fifth paragraph) Diclofenac was equally effective to tramadol in treatment of photophobia and phonophobia, (p. 146 right column) as well as prevention of recurrence within 48 hours. (p. 147 left column second paragraph) While tramadol was seen to be effective, the authors of the study did not recommend it a first-line therapy, suggesting that NSAID agents such as diclofenac are more appropriate as first-line treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘154 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia, or recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Engendeniz et al. specifically suggests that diclofenac is effective in this patient population.
This is a provisional nonstatutory double patenting rejection.

Claims 51, 55, 57, 59, 61, 71, and 74-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76 and 79 of copending Application No. 17/463154 (US pre-grant publication 2022/0054440, cited in PTO-892, herein referred to as ‘154) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892). 
Claim 11 of ‘154 claims an oral liquid diclofenac formulation containing diclofenac potassium and potassium bicarbonate in a ratio of 2:1, thereby claiming the same liquid formulation described in the claims.  Dependent claim 13 further specifies that the amount of diclofenac in the composition is between 10-100 mg.  According to example 11 on p. 35 of the specification of the present application, said dosage forms display values of Cmax and Tmax falling within the claimed ranges as recited in present claims 55, 57, 59, and 61, for example.  With respect to the dosage of 50mg, this value is obvious as it falls within the broader dosage range claimed by ‘154.  The claims of ‘154 do not specify that the subject suffers from migraine associated with photophobia or phonophobia, or 24 hour recurrent migraine.
Dahlof et al. discloses a study of the efficacy and tolerability of 50 or 100 mg oral tablets of diclofenac potassium in the treatment of migraine. (third and fourth paragraphs of introduction) Diclofenac potassium was seen to be effective at reducing pain intensity. (“Pain assessed on the VAS” and “Pain intensity of the verbal scale” at the bottom of the third page) Diclofenac was also effective at treating photophobia and phonophobia. (“Accompanying symptoms” on fourth page) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘154 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Dahlof et al. specifically suggests that diclofenac is effective in this patient population. 
This is a provisional nonstatutory double patenting rejection.

Claims 63, 65-69, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 76 and 79 of copending Application No. 17/463154 (US pre-grant publication 2022/0054440, cited in PTO-892, herein referred to as ‘154) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892) further in view of Bigal et al. (Arq. Neuro-psiquiatr. 60 (2B) • Jun 2002, https://doi.org/10.1590/S0004-282X2002000300014, Reference and English machine translation included with PTO-892)
‘154 and Dahlof disclose as discussed above.  ‘154 in view of Dahlof does not disclose treating a patient suffering from 24-hour recurrent migraine.
Bigal et al. discloses a study of the treatment of migraine with diclofenac. (p. 411 left column second paragraph, also under the heading “Metodo”) In addition to being effective at reducing pain, diclofenac reduced 24-hour recurrence of migraine. (P. 412 figure 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to furthermore administer the diclofenac composition claimed by ‘154 to a patient suffering from 24-hour recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bigal discloses that diclofenac is effective at reducing 24-hour recurrence of migraine. 
This is a provisional nonstatutory double patenting rejection.

Claims 51, 55, 57, 59, 61, 63, 65-69, 71, 72, and 74-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 20, and 21 of U.S. Patent No. 11260026 (Cited in PTO-892, herein referred to as ‘026) in view of Engendeniz et al. (J Headache Pain (2005) vol. 6, pp. 143–148, Reference included with PTO-892). 
Claims 1, 2, 5, and 20 of ‘026 claim an oral liquid diclofenac formulation containing diclofenac potassium and potassium bicarbonate in a ratio that falls between 5:1 and 1:5, thereby claiming the same liquid formulation described in the claims.  Dependent claim 21 further claims a method of treating migraine comprising administering this composition to a subject.  According to example 11 on p. 35 of the specification of the present application, said dosage forms display values of Cmax and Tmax falling within the claimed ranges as recited in present claims 55, 57, 59, and 61, for example.  With respect to the dosage of 50mg, one of ordinary skill in the art would have regarded the amount of a compound administered to be a result-effective variable and found it to be obvious to determine the optimal amount to administer to a subject.  The claims of ‘026 do not specify that the subject suffers from migraine associated with photophobia or phonophobia, or 24 hour recurrent migraine.
Engendeniz et al. discloses a comparison of the efficacy of tramadol and diclofenac for treatment of migraine attacks. (p. 144 left column second paragraph) Symptoms of migraine reported included nausea, vomiting, photophobia, and phonophobia, which are the same symptoms recited in the present claims. (p. 144 right column second paragraph) Recurrence of pain within 48 hours was also measured. (p. 144 right column fifth paragraph) Diclofenac was equally effective to tramadol in treatment of photophobia and phonophobia, (p. 146 right column) as well as prevention of recurrence within 48 hours. (p. 147 left column second paragraph) While tramadol was seen to be effective, the authors of the study did not recommend it a first-line therapy, suggesting that NSAID agents such as diclofenac are more appropriate as first-line treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘026 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia, or recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Engendeniz et al. specifically suggests that diclofenac is effective in this patient population.
This is a provisional nonstatutory double patenting rejection.

Claims 51, 55, 57, 59, 61, 71, and 74-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 20, and 21 of U.S. Patent No. 11260026 (Cited in PTO-892, herein referred to as ‘026) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892). 
Claims 1, 2, 5, and 20 of ‘026 claim an oral liquid diclofenac formulation containing diclofenac potassium and potassium bicarbonate in a ratio that falls between 5:1 and 1:5, thereby claiming the same liquid formulation described in the claims.  Dependent claim 21 further claims a method of treating migraine comprising administering this composition to a subject.  According to example 11 on p. 35 of the specification of the present application, said dosage forms display values of Cmax and Tmax falling within the claimed ranges as recited in present claims 55, 57, 59, and 61, for example.  With respect to the dosage of 50mg, one of ordinary skill in the art would have regarded the amount of a compound administered to be a result-effective variable and found it to be obvious to determine the optimal amount to administer to a subject.  The claims of ‘026 do not specify that the subject suffers from migraine associated with photophobia or phonophobia.
Dahlof et al. discloses a study of the efficacy and tolerability of 50 or 100 mg oral tablets of diclofenac potassium in the treatment of migraine. (third and fourth paragraphs of introduction) Diclofenac potassium was seen to be effective at reducing pain intensity. (“Pain assessed on the VAS” and “Pain intensity of the verbal scale” at the bottom of the third page) Diclofenac was also effective at treating photophobia and phonophobia. (“Accompanying symptoms” on fourth page) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘026 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Dahlof et al. specifically suggests that diclofenac is effective in this patient population. 
This is a provisional nonstatutory double patenting rejection.

Claims 63, 65-69, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 20, and 21 of U.S. Patent No. 11260026 (Cited in PTO-892, herein referred to as ‘026) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892) further in view of Bigal et al. (Arq. Neuro-psiquiatr. 60 (2B) • Jun 2002, https://doi.org/10.1590/S0004-282X2002000300014, Reference and English machine translation included with PTO-892)
‘026 and Dahlof disclose as discussed above.  ‘026 in view of Dahlof does not disclose treating a patient suffering from 24-hour recurrent migraine.
Bigal et al. discloses a study of the treatment of migraine with diclofenac. (p. 411 left column second paragraph, also under the heading “Metodo”) In addition to being effective at reducing pain, diclofenac reduced 24-hour recurrence of migraine. (P. 412 figure 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to furthermore administer the diclofenac composition claimed by ‘026 to a patient suffering from 24-hour recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bigal discloses that diclofenac is effective at reducing 24-hour recurrence of migraine. 
This is a provisional nonstatutory double patenting rejection.

Claims 51, 53, 55, 57, 59, 61, and 63-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, 21-23, and 25 of U.S. Patent No. 6974595 (Cited in PTO-892, herein referred to as ‘595) in view of Engendeniz et al. (J Headache Pain (2005) vol. 6, pp. 143–148, Reference included with PTO-892). 
Claims 14, 18, 21, and 22 of ‘595 claim a method comprising administering a diclofenac potassium powder formulation dispersed in water to a human subject along with sodium or potassium bicarbonate.  Dependent claim 25 further specifies that the dosage of diclofenac is 50 mg.  Dependent claims 15 and 17 further specify that the Tmax and Cmax fall within ranges substantially overlapping with those recited in present claims 55, 57, 59, and 61, for example.  Looking to the portions of the specification of ‘595 that provide support for the cited claims, example 12 in column 8 of ‘595 describes a sachet formulation having 50 mg diclofenac potassium and 22 mg potassium bicarbonate, which is a ratio falling within the claimed range of between 5:1 and 1:5.  The claims of ‘595 do not specify that the subject suffers from migraine associated with photophobia or phonophobia, or 24 hour recurrent migraine.
Engendeniz et al. discloses a comparison of the efficacy of tramadol and diclofenac for treatment of migraine attacks. (p. 144 left column second paragraph) Symptoms of migraine reported included nausea, vomiting, photophobia, and phonophobia, which are the same symptoms recited in the present claims. (p. 144 right column second paragraph) Recurrence of pain within 48 hours was also measured. (p. 144 right column fifth paragraph) Diclofenac was equally effective to tramadol in treatment of photophobia and phonophobia, (p. 146 right column) as well as prevention of recurrence within 48 hours. (p. 147 left column second paragraph) While tramadol was seen to be effective, the authors of the study did not recommend it a first-line therapy, suggesting that NSAID agents such as diclofenac are more appropriate as first-line treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘595 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia, or recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Engendeniz et al. specifically suggests that diclofenac is effective in this patient population.
This is a provisional nonstatutory double patenting rejection.

Claims 51, 55, 57, 59, 61, 71, and 74-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, 21-23, and 25 of U.S. Patent No. 6974595 (Cited in PTO-892, herein referred to as ‘595) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892). 
Claims 14, 18, 21, and 22 of ‘595 claim a method comprising administering a diclofenac potassium powder formulation dispersed in water to a human subject along with sodium or potassium bicarbonate.  Dependent claim 25 further specifies that the dosage of diclofenac is 50 mg.  Dependent claims 15 and 17 further specify that the Tmax and Cmax fall within ranges substantially overlapping with those recited in present claims 55, 57, 59, and 61, for example.  Looking to the portions of the specification of ‘595 that provide support for the cited claims, example 12 in column 8 of ‘595 describes a sachet formulation having 50 mg diclofenac potassium and 22 mg potassium bicarbonate, which is a ratio falling within the claimed range of between 5:1 and 1:5.  The claims of ‘026 do not specify that the subject suffers from migraine associated with photophobia or phonophobia.
Dahlof et al. discloses a study of the efficacy and tolerability of 50 or 100 mg oral tablets of diclofenac potassium in the treatment of migraine. (third and fourth paragraphs of introduction) Diclofenac potassium was seen to be effective at reducing pain intensity. (“Pain assessed on the VAS” and “Pain intensity of the verbal scale” at the bottom of the third page) Diclofenac was also effective at treating photophobia and phonophobia. (“Accompanying symptoms” on fourth page) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘595 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Dahlof et al. specifically suggests that diclofenac is effective in this patient population. 
This is a provisional nonstatutory double patenting rejection.

Claims 65-69, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, 21-23, and 25 of U.S. Patent No. 6974595 (Cited in PTO-892, herein referred to as ‘595) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892) further in view of Bigal et al. (Arq. Neuro-psiquiatr. 60 (2B) • Jun 2002, https://doi.org/10.1590/S0004-282X2002000300014, Reference and English machine translation included with PTO-892)
‘595 and Dahlof disclose as discussed above.  ‘595 in view of Dahlof does not disclose treating a patient suffering from 24-hour recurrent migraine.
Bigal et al. discloses a study of the treatment of migraine with diclofenac. (p. 411 left column second paragraph, also under the heading “Metodo”) In addition to being effective at reducing pain, diclofenac reduced 24-hour recurrence of migraine. (P. 412 figure 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to furthermore administer the diclofenac composition claimed by ‘595 to a patient suffering from 24-hour recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bigal discloses that diclofenac is effective at reducing 24-hour recurrence of migraine. 
This is a provisional nonstatutory double patenting rejection.

Claims 51, 53, 55, 57, 59, 61, and 63-77 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, and 5 of U.S. Patent No. 7482377 (Cited in PTO-892, herein referred to as ‘377) in view of Engendeniz et al. (J Headache Pain (2005) vol. 6, pp. 143–148, Reference included with PTO-892). 
Claims 1, 2, 4, and 5 of ‘377 claim a method of treating pain comprising administering a diclofenac potassium powder formulation dispersed in water to a subject along with sodium or potassium bicarbonate.  Looking to the portions of the specification of ‘595 that provide support for the cited claims, example 12 in column 8 of ‘377 describes a sachet formulation having 50 mg diclofenac potassium and 22 mg potassium bicarbonate, which is a ratio falling within the claimed range of between 5:1 and 1:5.  Furthermore table 1 in column 11 of ‘377 discloses a pharmacokinetic test of said composition which results in values of Cmax and Tmax within ranges substantially overlapping with those recited in present claims 55, 57, 59, and 61, for example.  The claims of ‘377 do not specify that the subject suffers from migraine associated with photophobia or phonophobia, or 24 hour recurrent migraine.
Engendeniz et al. discloses a comparison of the efficacy of tramadol and diclofenac for treatment of migraine attacks. (p. 144 left column second paragraph) Symptoms of migraine reported included nausea, vomiting, photophobia, and phonophobia, which are the same symptoms recited in the present claims. (p. 144 right column second paragraph) Recurrence of pain within 48 hours was also measured. (p. 144 right column fifth paragraph) Diclofenac was equally effective to tramadol in treatment of photophobia and phonophobia, (p. 146 right column) as well as prevention of recurrence within 48 hours. (p. 147 left column second paragraph) While tramadol was seen to be effective, the authors of the study did not recommend it a first-line therapy, suggesting that NSAID agents such as diclofenac are more appropriate as first-line treatment.
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘377 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia, or recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Engendeniz et al. specifically suggests that diclofenac is effective in this patient population.
This is a provisional nonstatutory double patenting rejection.

Claims 51, 55, 57, 59, 61, 71, and 74-77 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, 21-23, and 25 of U.S. Patent No. 7482377 (Cited in PTO-892, herein referred to as ‘377) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892). 
Claims 1, 2, 4, and 5 of ‘377 claim a method of treating pain comprising administering a diclofenac potassium powder formulation dispersed in water to a subject along with sodium or potassium bicarbonate.  Looking to the portions of the specification of ‘595 that provide support for the cited claims, example 12 in column 8 of ‘377 describes a sachet formulation having 50 mg diclofenac potassium and 22 mg potassium bicarbonate, which is a ratio falling within the claimed range of between 5:1 and 1:5.  Furthermore table 1 in column 11 of ‘377 discloses a pharmacokinetic test of said composition which results in values of Cmax and Tmax within ranges substantially overlapping with those recited in present claims 55, 57, 59, and 61, for example.  The claims of ‘377 do not specify that the subject suffers from migraine associated with photophobia or phonophobia.
Dahlof et al. discloses a study of the efficacy and tolerability of 50 or 100 mg oral tablets of diclofenac potassium in the treatment of migraine. (third and fourth paragraphs of introduction) Diclofenac potassium was seen to be effective at reducing pain intensity. (“Pain assessed on the VAS” and “Pain intensity of the verbal scale” at the bottom of the third page) Diclofenac was also effective at treating photophobia and phonophobia. (“Accompanying symptoms” on fourth page) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to administer the diclofenac compositions claimed by ‘377 to a patient suffering from migraine associated with symptoms such as photophobia or phonophobia.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Dahlof et al. specifically suggests that diclofenac is effective in this patient population. 
This is a provisional nonstatutory double patenting rejection.

Claims 63-69, and 72 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 14, 15, 17, 21-23, and 25 of U.S. Patent No. 7482377 (Cited in PTO-892, herein referred to as ‘377) in view of Dahlof et al. (Cephalalgia : an international journal of headache, (1993 Apr) Vol. 13, No. 2, pp. 117-123, Reference included with PTO-892) further in view of Bigal et al. (Arq. Neuro-psiquiatr. 60 (2B) • Jun 2002, https://doi.org/10.1590/S0004-282X2002000300014, Reference and English machine translation included with PTO-892)
‘377 and Dahlof disclose as discussed above.  ‘377 in view of Dahlof does not disclose treating a patient suffering from 24-hour recurrent migraine.
Bigal et al. discloses a study of the treatment of migraine with diclofenac. (p. 411 left column second paragraph, also under the heading “Metodo”) In addition to being effective at reducing pain, diclofenac reduced 24-hour recurrence of migraine. (P. 412 figure 2)
It would have been obvious to one of ordinary skill in the art at the time of the invention to furthermore administer the diclofenac composition claimed by ‘377 to a patient suffering from 24-hour recurrent migraine.  One of ordinary skill in the art would have been motivated to do so and would have reasonably expected success because Bigal discloses that diclofenac is effective at reducing 24-hour recurrence of migraine. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	6/17/2022